Citation Nr: 1047377	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  04-31 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from December 1981 to 
April 2001.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
October 2002 and July 2003 RO rating decisions.  In October 2002, 
the RO, inter alia, denied service connection for irritable bowel 
syndrome, and the Veteran filed a notice of disagreement (NOD) in 
May 2003.  In July 2003, the RO, inter alia, denied service 
connection for hypertension, and the Veteran filed a NOD in 
February 2004.  The RO issued a statement of the case (SOC) in 
June 2004, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in August 2004.

In May 2008, the Board remanded these claims to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, to schedule 
the Veteran for a Travel Board hearing pursuant to the Veteran's 
request.  Accordingly, a Travel Board hearing was scheduled in 
August 2008, and the Veteran testified before the undersigned 
Veterans Law Judge; a transcript of that hearing is of record. 

The Board notes that the Veteran also appealed RO decisions that 
granted service connection and assigned initial ratings for a 
right ankle disorder, for migraines, for status post left 
thrombophlebitis, for gastroesophageal reflux disease, for status 
post removal of a ganglion cyst, and for a lumbar spine 
disability; and that denied service connection for a right elbow 
condition, for right and left knee conditions, for a left ankle 
condition, and for residuals of umbilical hernia repair.  During 
the August 2008 Board hearing, the Veteran withdrew these claims 
from appellate consideration.

In October 2008, the Board dismissed the claims that the Veteran 
withdrew from appellate consideration, and remanded the claims 
for service connection for irritable bowel syndrome and for 
hypertension, to the RO, via the AMC, for additional development.  
After accomplishing the requested action, in an August 2010 
rating decision, the AMC granted the Veteran's claim for service 
connection for irritable bowel syndrome.  Because the August 2010 
decision represents a full grant of the benefits sought with 
respect to this issue, this matter is no longer before the Board 
for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1977).  However, the AMC continued to deny the claim for 
service connection for hypertension (as reflected in a July 2010 
supplemental SOC (SSOC)), and returned the matter to the Board 
for further appellate consideration.  

The record reflects that the Veteran was previously represented 
by Disabled American Veterans (DAV), as reflected in a February 
2004 VA Form 21-22 (Appointment of Veterans Service Organization 
as Claimant's Representative).  In February 2007, the Veteran 
filed a VA Form 21-22 appointing Georgia Department of Veterans 
Services as his representative.  The Board recognizes the change 
in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim remaining on appeal have been accomplished.

2.  The Veteran currently has hypertension, he had some elevated 
blood pressure readings and was diagnosed with "borderline 
hypertension" in service, and the totality of the evidence tends 
to support a finding that his hypertension was manifested to a 
compensable degree within one year of his separation from active 
duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for hypertension, on a 
presumptive basis, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service 
connection for hypertension, the Board finds that all 
notification and development action needed to fairly adjudicate 
this claim has been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as hypertension, which develop to a compensable degree (10 
percent for hypertension) within a prescribed period after 
discharge from service (one year for hypertension), although 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Also, while the disease need not be diagnosed 
within the presumptive period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 C.F.R. 
§ 3.307(c).

To warrant a diagnosis of hypertension for VA compensation 
purposes, the Veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. or 
greater and isolated systolic hypertension as systolic blood 
pressure predominantly 160 mm. or greater with diastolic blood 
pressure of less than 90 mm.).

The Veteran's service treatment records do not reflect a 
diagnosis of hypertension; however, these records do reflect 
multiple elevated blood pressure readings and a diagnosis of 
"borderline hypertension."  The Veteran's blood pressure was 
157/96 in July 1988; 110/90 on two separate occasions in March 
1988; 120/90 in June 1991; and 162/92 in October 1994.  A June 
1999 record notes that the Veteran was concerned about his blood 
pressure and that he said he had been turned down for employment 
because of high blood pressure.  Blood pressure readings on that 
day were 128/94, 145/86, 132/91, 135/92, and 128/93; he was 
diagnosed with "borderline hypertension".  In July 2000, he had 
blood pressure readings of 140/90 and 146/94.  In February 2001, 
he had a blood pressure reading of 141/92.  In April 2001, he had 
a blood pressure reading of 163/83 and it was recommended that 
his blood pressure be checked over 3 days, however, this was 
apparently not done.  

The Board notes that while the Veteran had elevated blood 
pressure readings on the above-noted occasions, over 145 other 
blood pressure readings taken throughout the Veteran's 19 years 
of active duty reflect systolic blood pressure readings below 160 
mm. and diastolic blood pressure readings below 90 mm.  
Furthermore, the July 2010 VA examiner opined that the Veteran's 
hypertension did not have its onset during service because there 
was no evidence of on-going treatment or diagnosis.  Hence, the 
Board is unable to find that the elevated blood pressure readings 
noted above were predominant, so as to meet the requirement of 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 to establish a 
showing of hypertension in service.  Thus, direct service 
connection for hypertension is not established. 

However, the Board finds that, with resolution of all reasonable 
doubt in the Veteran's favor, the record presents a basis for 
awarding service connection for hypertension on a presumptive 
basis-that is, based on a finding that the Veteran's 
hypertension was manifested to a compensable degree (10 percent 
for hypertension) within one year after discharge from service.  
See 38 C.F.R. §§ 3.307, 3.309.  

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, a 
compensable (10 percent) rating for hypertension is warranted 
when the diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more, or; an individual 
has a history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.

Here, the Veteran left active duty in April 2001.  Private 
medical records from Dr. Shaffer reflect that the Veteran had a 
blood pressure reading of 110/78 in April 2001; 122/80, 124/78, 
134/94, and 122/88 in May 2001; 140/90 and 130/80 in June 2001; 
152/90 and 130/80 in July 2001; and 142/90 in August 2001.  

Private medical record from Dr. Greco reflects that the Veteran 
had a blood pressure reading of 140/96 in July 2001.  In November 
2001, he had a blood pressure reading of 160/94 and it was noted 
that his blood pressure was elevated.  In June 2002, it was noted 
that the Veteran was supposed to have followed up several times 
in the past for elevated blood pressure readings, but he failed 
to do so.  At that time, his blood pressure reading was 158/95.  
In July 2002, it was noted that he had hypertension and taking 5 
mg. of Altace.  

The report of an August 2002 VA examination reflects that the 
Veteran's blood pressure readings were 144/100 lying, 134/90 
sitting, and 134/94 standing.  He indicated he was not taking any 
high blood pressure medication.

A January 2003 private medical record from Dr. Greco reflects 
that the Veteran was receiving treatment for hypertension.  His 
blood pressure reading was 136/90 and his Altace was increased to 
10 mg.

Collectively, the above-described evidence, when considered along 
with the elevated blood pressure readings in service, tends to 
support a finding that the Veteran's hypertension was manifested 
to a compensable degree within the first post-service year.  
Although the Veteran was not diagnosed with hypertension until 
July 2002, the Board notes that the Veteran's diastolic pressure 
was predominately 90 mm. or more in 2001 and he was prescribed 
Altace to help control his blood pressure.  As noted above, the 
July 2010 VA examiner opined that the Veteran's hypertension did 
not have its onset during service, but the examiner did not 
render an opinion regarding whether the Veteran's hypertension 
had its onset during the presumptive period after discharge.  
Hence, the July 2010 VA examiner's opinion has no probative value 
on this question. 

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Given the totality of the evidence, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the criteria 
for service connection for hypertension, on a presumptive basis, 
are met.


ORDER

Service connection for hypertension is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


